DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2. 	Claims 1-14 are non-elected. Claims 21-30 are newly added. Claims 15-30 filed 5/18/20 are pending. The arguments on 5/18/20 with respect to determining eligibility for correlation were convincing, therefore a new non-final rejection is being issued forthwith.
Claim Rejections - 35 USC § 103
3. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
 4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 (a) are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5. 	Claims 15-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh et al (2008/0114696) in view of Arthur et al (2006/0261154) and Roshkoff (2004/0254837).
Re Claim 15: Singh discloses comprising: 
a datastore maintaining account information for a plurality of transaction card package assemblies, a plurality of samples, and any correlations between the two (see [0007] discloses database); 
a point of sale terminal interface for receiving and transmitting a message and response with a point of sale terminal (see P.O.S. processor in Figure 3); 
a sample correlation unit to process and record correlation instruction, and to correlate one or more sample identifications with one or more transaction card package assembly identifications (see [0027-0033, 0037, 0039] discloses correlation); 
a data request unit for processing data requests received from and transmitting data request responses to a transaction card package assembly interested party (see [0025] variable amount requested, [0027, 0036] discloses activation/deactivation requests); 
a card issuer authorization system interface for receiving and transmitting a message and response with a card issuer authorization system (see [0051] discloses a message to card vendor).
However, Singh fails to disclose the following. Meanwhile, Arthur discloses a merchant system interface for receiving and transmitting a message and response with a merchant system, as well as a sample issuer system interface for receiving and transmitting a message 
However, Singh and Arthur fail to disclose the following. Meanwhile, Roshkoff discloses to determine whether a transaction card package assembly and sample are eligible for correlation (see [0022] gives rewards such as cash or coupons using cards, [0057] microchips in cards have any information relevant to sample product 22). From the teaching of Blank, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Singh’s and Arthur’s inventions with Roshkoff’s disclosure of determining eligibility in order for “… performing consumer marketing research using the consumer profile (see Roshkoff Abstract).”
Re Claim 16: Singh discloses wherein the message comprises an activation request (see [0041] discloses an activation or deactivation request).
Re Claims 17, 21: Singh discloses wherein the message comprises a correlation request (see [0027] discloses correlation).
Re Claims 18, 22, 25: Singh discloses wherein the message comprises correlation instruction (see [0027] discloses correlation).
Re Claims 19, 23, 26, 28: Singh discloses wherein the message comprises a data request (see [0007] discloses a request).
Re Claims 20, 24, 27, 29-30: Singh discloses wherein the message comprises a redemption request (see [0013-0014] discloses redeeming merchants).
Response to Arguments
6.	Applicant's arguments filed 5/18/20 have been fully considered but they are moot in view of the new grounds of rejection. 






Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fawaad Haider/
Examiner, Art Unit 3687